Judgment, Supreme Court, Bronx County, rendered October 3, 1973, convicting defendant-appellant of the crime of criminal possession of a dangerous drug, fourth degree, and sentencing him to an indeterminate term in State prison not to exceed five years, unanimously modified, in the interest of justice and the exercise of discretion, to vacate the sentence and substitute therefor a sentence of probation, and to remand to the Trial Justice to fix the term and conditions thereof, and otherwise affirmed. We find no trial error of sufficient proportion even to suggest that it contributed in the slightest degree to the jury’s verdict of conviction. We have reviewed the probation report and are of the opinion that, in its totality, it justifies defendant’s release on probation. Consistent with this finding, we have been reliably informed that, on release on bail from incarceration, defendant was accepted back into the United States Navy as a dental technician which he had been when arrested, and that firm arrangements have been made both for defendant’s full-time employment and for his enrollment in an educational program at community college level. It is directed that a brief updated probation report centering on these factors be prepared and the defendant arraigned for the purpose above set forth without delay so that neither rehabilitative opportunity referred to may be lost by lapse of time. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.